The information in this case charged that G. Rhoades did keep a place in the city of El Reno, with the intent and purpose of selling intoxicating liquors. On his trial he was found guilty and was by the court sentenced to serve a term of one year in the penitentiary and pay a fine of fifty dollars. To reverse the judgment rendered on the verdict an appeal was perfected.
This is a prosecution under section 4, ch. 26, Session Laws 1913, which provision of the statute was, in the case of Proctor v. State, 15 Okla. Crim. 338, held unconstitutional and void. For the reasons stated in the opinion in the Proctor Case, the judgment is reversed.